Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 08, 2020

The Court of Appeals hereby passes the following order:

A21D0043. TORRIEL DEYON LEWIS v. CHICAGO TITLE INSURANCE
    COMPANY.

      On August 17, 2020, Torriel Deyon Lewis, appearing pro se, filed an
application for discretionary appeal from a July 17, 2020 order granting Chicago Title
Insurance Company’s motion for summary judgment and entering a final judgment
awarding it $45,000, plus court costs and post-judgment interest. The trial court’s
order, however, is subject to direct appeal.
       OCGA § 5-6-34 (a) (1) authorizes direct appeals from “final judgments, that
is to say, where the case is no longer pending in the court below[.]” And pursuant to
OCGA § 9-11-56 (h), “[a]n order granting summary judgment on any issue or as to
any party shall be subject to review by appeal.” This Court will grant an otherwise
timely application for discretionary appeal if the lower court’s order is subject to
direct appeal. See OCGA § 5-6-35 (j). Accordingly, this discretionary application is
hereby GRANTED. Lewis shall have ten days from the date of this order to file a
notice of appeal in the trial court. If Lewis has already filed a notice of appeal from
the order at issue here, he need not file a second notice. The clerk of the trial court is
DIRECTED to include a copy of this order in the record transmitted to the Court of
Appeals.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 09/08/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.